El Juez Asociado Señor Pérez Pimentel
emitió la opinión del Tribunal.
... En esta acción el .demandante imputó al demandado recurrente conducta profesional negligente y le reclamó indem-nízáción de daños y pérjuicios. Ocurrió que el demandante contrató los servicios • prof esionales ■ del demandado Doctor Miguel A. Silén, allá para el 29 de junio de 1953. Al día siguiente dicho demandado le extrajo al recurrido la primera molar izquierda. : A consecuencia de tal extracción se formó una fístula antro-oral en la región piolar izquierda del pa-ciente-demandante. Al notar el doctor Silén que había una exposición del seno maxilar procedió inmediatamente a la extracción de las dos piezas adyacentes, las cuales presentaban u¡na condición .patológica crónica infecciosa. Estando la pri-mera molar izquerda necrótica procedió el demandado a remover el tejido muerto y parte del bueno para evitar la filtración de la infección. Limpió.e irrigó toda el.área y cerró con “gel foam” la cavidad que había.quedado; aplicó una cura (dressing) de óxido de zinc, eugenol y fibras de algodón para dar la consistencia debida;, tomó dos puntos de sutura para ajustar el “gel foam” y le recomendó al demandante que se lavara la boca suavemente al levantarse por las mañanas con agua de sal tibia.
Una semana más tarde el tejido nuevo alrededor de la cdvidad no cicatrizaba’ lo suficiente como para hacer desapa-recer la fístula antro-oral por. lo que el demandado removió el “dressing”, irrigó el área y empacó nuevamente. También prescribió aureomicina en cápsulas. La condición no varió *535y continuó el demandado repitiendo él mencionado tratamiento hasta que finalmente, en una: 'sexta intervención, seccionó la encía* y abrió el paladar del demandante tratando de con-seguir la unión del tejido.
Mientras todo esto ocurría el' demandante sufría inten-sos dolores físicos, malestar al no poder ingerir sus alimentos, incomodidad al tratar de hacerlo y: la consiguiente pérdida de sueño y peso, además de haber 'perdido una semana de trabajo.
Viendo que su condición no mejoraba y que las interven-ciones que el demandado le hacía en la boca no lograban la cicatrización de’ la cavidad producida por la extracción de la muela, el demandante recurrió al doctor Andrés Salazar, médico que atendía a los trabajadores de la fábrica de ce-mento donde él trabajaba y éste lo refirió al cirujano den-tista doctor Dávila Alonso, quien a su vez lo refirió al doctor Ernesto Dávila Díaz, perito dé la parte demandante y reco-nocida autoridad en el campo de la cirugía dental en Puerto Rico. El 7 de octubre de 1953, o sea más de tres meses después de la primera intervención por el demandado, el doctor Dávila Díaz examina al demandante por primera vez. Éste tenía el aspecto de ún hombre enfermizo y presentaba una desfiguración interna en su boca visible únicamente cuando la abría. Encontró él doctor Dávila Díaz que el de-mandante tenía una fístula antro-oral crónica en la reglón molar izquierda, cuya existencia databa de varias semanas antes, y la misma evidenciaba qué se había intervenido con ella quirúrgicamente.
Dada la condición del paciente el doctor Dávila Díaz lo sometió a un tratamiento profiláctico de antibióticos y vita-mina “C” para ayudar a la cicatrización y el día 12 de oc-tubre de 1953 lo sometió a una operación de cirugía plástica, trasplantando, tejido del paladar al lugar de la fístula. El progreso, del paciente se.hizo .notar y al cabo de dos o tres semanas su condición era casi normal.
*536...El tribunal sentenciador:concluyó, “como cuestión de he-cho; por el testimonio n,o sólo del perito doctor Dávila Díaz, sino por el testimonio del: perito del demandado doctor Donés, ambos reconocidos cirujanos orales, que es práctica corriente y constante en esta comunidad ya establecida por los dentistas que se dedican a la práctica general de la profesión, la de referir los pacientes que presentan fístulas antro-orales, como ía que se desarrolló en la boca del demandante, a los cirujanos orales para su operación y tratamiento”.
En sus conclusiones de derecho el tribunal de instancia expresó:
. “No abrigamos dudas de. que existe una perfecta relación dé causa y efecto entre ,1a acción y la omisión por parte del demandado y el mal producido al demandante. Si bien es cierto que se presume que un profesional realiza su labor con cierto grado. de cuidado y habilidad razonable, no es menos cierto que.tal presunción es controvertible, mediante prueba pericial, que en este caso consiste en ¡el testimonio de uno de los más distinguidos cirujanos orales de esta comunidad, doctor E. Dávila Díaz, y aun el propio perito del demandado, también distin-guido profesional Dr. Marcos A. Dones.”
Dicho tribunal dictó sentencia declarando con lugar la demanda y condenando al demandado a pagar al demandante la suma de $3,000 más las costas.
Se señala por el demandado la comisión de los siguientes errores:
“(1) Erró el Tribunal Superior al concluir como cues-tión de derecho que el demandado, fue negligente porque no refirió su paciente a un cirujano oral y porque no consultó con ningún profesional de más experiencia.
“(2) Erró el Tribunal Superior al . concluir como cuestión de derecho que el procedimiento y técnicas seguidas por el demandado no se ajustan a lo que indica la ciencia dental y la mejor práctica.
“(3) Erró el Tribunal Superior como cuestión de derecho al concluir que existe una perfecta relación de causa y efecto entre la negligencia del demandado y el mal producido al demandante.” 
*537No hay duda de que estando el demandado autorizado paira ejercer la cirugía dental en Puerto Rico, puede legalmente practicar operaciones de los huesos maxilares, encías, cavidad oral y tejidos adyacentes humanos.' 20 L.P.R.A. see. 92.(1) Sin embargo, el cirujano dental, como ocurre en otras profe-siones, tiene la obligación de ejercer el debido cuidado y des-treza en el desempeño de su profesión: Las normas de cuidado y destreza requeridas del dentista son las mismas que la ley impone a . los médicos , y cirujanos. Francisco Carmona v. Dr. Wilfredo Torres y Dr. Mario. Felipe. Ramírez, resuelto per curiam pop este Tribunal, en .28 de enero de 1954. Se ha esta-blecido como, doctrina que un médico sólo viene obligado a dar a su paciente aquella atención médica que generalmente se emplea para casos similares por el resto de los médicos en la comunidad. Rivera v. Dunscombe, 73 D.P.R. 819; Hopkins v. Heller, 210 P. 975; Dumbar v. Adams, 276 N.W. 895. 
Convenimos en que la exposición o fractura del seno ma-xilar como consecuencia de una extracción de un molar superior no equivale por sí sola, ni es suficiente para levantar presunción de negligencia en un dentista. Sin embargo, la negligencia imputada al demandado en este caso consiste (1) en no aplicar un tratamiento adecuado al paciente después de ocurrir la perforación del seno, maxilar, y (2) en no referir el paciente a un cirujano oral. 
En cuanto a si el tratamiento aplicado por el demandado al demandante era correcto y adecuado, la prueba pericial fue contradictoria. Y aparentemente también lo eran los textos citados por los testigos peritos. Ya hemos resuelto que un tribunal no está obligado a seguir indefectiblemente la opi-nión de un perito sobre todo cuando el mismo está en conflicto con testimonios de otros peritos. Autoridad de Hogares v. Viera, 72 D.P.R. 732; León v. Comisión Industrial, 58 D.P.R.
*538905; El Pueblo v. Bonelli, 19 D.P.R. 69. En el caso de Adams v. Boyce, 99 P.2d 1044, ,se resolvió !que en los' casos de malpractice lo que es o no es.una práctita propia es una cuestión para los expertos y solamente puede establecerse con sus tes-timonios. El Dr. Dávila ,Díaz declaró que el tratamiento dispensado al demandante por el demandado, éstabá en ese caso contraindicado. Su afirmación encuentra apoyo en la opinión de otras autoridades. 
En Manila v. Meacham, 211 P.2d 747, se resolvió que cuando no hay evidencia conflictiva, la corte puede decidir como cuestión de derecho si el tratamiento está o no de acuer-do con un reconocido sistema de cirugía, pero que cuando hay divergencia de criterio entre los peritos en cuanto a ese hecho, la cuestión debe ser sometida al Jurado. Mirich v. Balsinger, 127 P.2d 639; Vigneault v. Dr. Hewson Dental Company, 15 N.E.2d 185; Hewitt v. Eisenbart, 55 N.W 252; Stohlman v. Davis, 220 N.W. 247; Zulinsky v. Greenblat, 184 A. 806. 
En nuestra jurisdicción correspondía al juez decidir la cuestión, y estando su determinación basada en evidencia sus-tancial y no habiendo indicación de que la misma sea clara mente errónea, no la alteraremos. Ortiz v. Martorrell, 80 D.P.R. 544; Vidal v. Barletta, 79 D.P.R. 800; Carrión v. Tesorero, 79 D.P.R. 371. 
Como regla general debe ser parte de las normas de. cui-dado y destreza requeridas por la ley a los profesionales que sé dedican a la práctica generar de la medicina y lá cirugía el que si descubren o deben saber o descubrir que la dolencia del paciente rebasa sus conocimientos, pericia, habilidad o capacidad para tratarlo, con razonable oportunidad de éxito, está en el deber de informarlo así al paciente q de aconsejarle de la necesidad de que sé someta á otro, ,o a .un tratamiento diferente. Sinz. v. Owens, 205 P.2d 3; Simone v. Sabo, 231 P.2d 19; Morry Berardi et al v. Samuel Menicks, 164 N.E.2d 544; Logan v. Field, 75 Mo. App. 594; Tvedt v. Haugen, 294 N.W. 183.
*539En este caso el demandado tuvo amplia oportunidad para comprobar su falta de habilidad y cáplaeidad para curar al demandante y a pesar de ello lé sometió a repetidas interven-ciones sin lograr resultados favorables hasta que el paciente decidió, sin que en ningún momento así se lo aconsejara el demandado, consultar a otro dentista y someterse con éxito a un tratamiento diferente. 
En el récord hay prueba sustancial al efecto de que es práctica en esta comunidad, porqué hay facilidades para ello, el que los dentistas que se dedican a la práctica general de su profesión, refieran a los pacientes, que presentan una con-dición cómo, la del demandado, a. especialistas en cirugía oral para su atención y tratamiento., Constituye pues negligencia el no referir el paciente a un especialista, siempre que haya la oportunidad razonable para ello, cuando el médico o el dentista de práctica general tiene p debe tener conocimiento de que no está capacitado o no puede lograr su curación.' Al así resolverlo no incurrió en error el tribunal sen-tenciador: 
Tampoco, incurrió en error al ¡concluir que existe rela-ción de causa y efecto entre la negligencia del demandado y el mal producido al demandante. Es principio establecido que la relación de causalidad entre la actuación del demandado y el daño ocasionado en casos por responsabilidad profesional se establece de igual manera al de un caso ordinario de daños y perjuicios por negligencia.: En Sáez v. Municipio de Ponce, 84 D.P.R. 535 (1962), dijimos que “Todo cuanto se requiere es que la parte depaandante establezca por la pre-ponderancia de la evidencia — creída por el juzgador — que el daño emergente fue causado por los actos(2) .de negli-gencia, falta de cuidado. o. impericia del médico... Se re-quiere que la relación de causalidad no se establezca a base de una mera especulación o conjetura, sino por la pre-ponderancia de la. evidencia, o sea, que el daño se ha debido *540con mayores probabilidades, a la negligencia que el deman-dante imputa. No pue¡de,exigírsele a este . respecto que eli-mine toda otra posible causa del daño. . Si la evidencia señala más. de una causa probable del daño, no puede imponérsele responsabilidad al médico, a menos que del conjunto de la prueba surja que la actuación negligente atribuida a éste es la que con mayores probabilidades lo causó.” . “Cuando la conclusión no está al alcance de los conocimientos normales de un lego, testimonio experto puede proveer suficiente base para llegar a dicha conclusión.” William L. Prosser, Law of Torts, citando, entre otros, el caso de Dunham v. Village of Canisteo, 1952, 303 N.Y. 498, 104 N.E.2d 872. De acuerdo a la determinación de hechos del tribunal de instan-cia el demandado no refirió al demandante a un especialista como suele ser la norma en casos análogos al presente, trayendo esta actuación como consecuencia las dolencias, pérdida de trabajo e inconvenientes que dieron lugar a este pleito. Esto es, los daños sufridos por el demandante fueron el resultado de la negligencia del demandado, según testimonio experto ofrecido en el tribunal de primera ins-tancia y así creído por el juzgador de los hechos.

Se confirmará la sentencia dictada por el THbunal Superior.


(1)La prueba demuestra sin'embargo, que la cirugía es una especialidad en la profesión del dentista, que se requieren estudios adicionales de deter-minadas materias, entre ellas, anatomía especializada de la cabeza y el cuello, patología, materia médica y radiografía.


(2) Pueden-ser -actos u omisión por parte del demandado.